Exhibit 10.1
AMENDMENT NO. 2 TO
SHAREHOLDERS AGREEMENT
     AMENDMENT No. 2 dated October 8, 2008 (the “Amendment”) to the Shareholders
Agreement dated August 10, 2007 (the “Shareholders Agreement”) by and among
Haights Cross Communications, Inc., a Delaware corporation (the “Company”), the
Persons identified on Schedule A thereto as the Investors (each, an “Investor”
and collectively, the “Investors”) and any other Shareholder who from time to
time becomes party to the Shareholders Agreement by execution of a Joinder
Agreement in substantially the form attached thereto as Exhibit A. All
capitalized terms not otherwise defined herein shall have the same meaning given
to them in the Shareholders Agreement.
     WHEREAS, Section 6.3 of the Shareholders Agreement provides that it may be
amended by the prior written consent of the Company, a Majority Vote of the
Series A Major Investor(s) and a Majority Vote of the Series B Major Investors
and such parties desire to amend the Shareholders Agreement as set forth below
to provide the Investor Directors with the option to elect the Chief Executive
Officer of the Company to be a director of the Company.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Section 3.5 of the Shareholders Agreement shall be replaced in its
entirety with the following:
“Exceptions to Pre-emptive Rights. Notwithstanding the foregoing Sections 3.1 —
3.4, the right to purchase granted under this Article III shall be inapplicable
with respect to 36,526 shares of Common Stock (as appropriately adjusted for any
stock split, combination, reorganization, recapitalization, reclassification,
stock distribution, stock dividend or similar event) issued or issuable in
connection with, or upon the exercise of, options or other awards granted or to
be granted to directors (or the Major Investor that nominates such director, or
an affiliate thereof) of the Company, including shares of Common Stock issued in
replacement of shares of such Common Stock repurchased or issuable upon the
exercise of any options to purchase shares of such Common Stock.”
     2. Effective Date. This Amendment No. 2 shall be effective as of the
effective date of the original Shareholders Agreement.
     3. No Other Changes. Except as amended hereby, the Agreement shall remain
in full force and effect and in accordance with its terms. This Amendment shall
be limited solely for the purpose and to the extent expressly set forth herein
and nothing express or implied shall constitute an amendment, supplement,
modification or waiver to any other term, provision or condition of the
Agreement.
     4. Counterparts. This Amendment may be executed and delivered (including by
facsimile and PDF transmission) in any number of counterparts, each of which
when executed shall be deemed to be an original but all of which taken together
shall constitute one and the same Amendment.
     5. Governing Law. This Amendment shall be governed by and construed under
the laws of the State of Delaware (without effect to conflict of law principles
thereto).
[SIGNATURES ON FOLLOWING PAGE]





--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Amendment has been executed as a sealed
instrument by the parties hereto or their duly authorized representatives,
effective as of the date first above written.
THE COMPANY:

            Haights Cross Communications, Inc.
      By:   /s/ Paul J. Crecca         Name:   Paul J. Crecca        Title:  
President and Chief Executive Officer     

INVESTORS:

            Media/Communications Partners III Limited Partnership

By: M/C III L.L.C., its General Partner
      By:   /s/ Christopher S. Gaffney       Name:   Christopher S. Gaffney     
  Title:   Manager     

            M/C Investors L.L.C.
      By:   /s/ Christopher S. Gaffney       Name:   Christopher S. Gaffney     
  Title:   Manager     

            Columbia Funds Master Investment Trust-Columbia High Income Master
Portfolio

By: MacKay Shields LLC, its Sub-advisor
      By:   /s/ J. Matthew Philo       Name:   J. Matthew Philo       Title:  
Senior Managing Director    

            Columbia Funds Variable Insurance Trust-Columbia High Yield Fund,
Variable Series

By: MacKay Shields LLC, its Sub-advisor
      By:   /s/ J. Matthew Philo       Name:   J. Matthew Philo       Title:  
Senior Managing Director  





--------------------------------------------------------------------------------



 



         

            The Mainstay Funds on Behalf of its High Yield Corporate Bond Fund

By: MacKay Shields LLC, its Sub-advisor
      By:   /s/ J. Matthew Philo       Name:   J. Matthew Philo       Title:  
Senior Managing Director    

            The Mainstay Funds on Behalf of its Diversified Income Fund

By: MacKay Shields LLC, its Sub-advisor
      By:   /s/ J. Matthew Philo       Name:   J. Matthew Philo       Title:  
Senior Managing Director    

            Mainstay VP Series Fund, Inc. on Behalf of its High Yield Corporate
Bond Portfolio

By: MacKay Shields LLC, its Sub-advisor
      By:   /s/ J. Matthew Philo       Name:   J. Matthew Philo       Title:  
Senior Managing Director  





--------------------------------------------------------------------------------



 



         

            Monarch Opportunities Fund LP (f/k/a Quadrangle Debt Opportunities
Fund LP)

By: Monarch Alternative Capital LP (f/k/a Quadrangle Debt Recovery Advisors LP)
Its: Advisor           By:   /s/ T. J. Vigliotta       Name:   T. J. Vigliotta  
    Title:   Principal    

            Monarch Income Fund LP (f/k/a Quadrangle Debt Recovery Income Fund
LP)

By: Monarch Alternative Capital LP (f/k/a Quadrangle Debt Recovery Advisors LP)
Its: Advisor           By:   /s/ T. J. Vigliotta       Name:   T. J. Vigliotta  
    Title:   Principal    

            Monarch Debt Recovery Master Fund Ltd (f/k/a QDRF Master Ltd)

By: Monarch Alternative Capital LP (f/k/a Quadrangle Debt Recovery Advisors LP)
Its: Advisor           By:   /s/ T. J. Vigliotta       Name:   T. J. Vigliotta  
    Title:   Principal    

            Monarch Income Master Fund Ltd (f/k/a Quadrangle Debt Recovery
Income Fund Master Ltd)

By: Monarch Alternative Capital LP (f/k/a Quadrangle Debt Recovery Advisors LP)
Its: Advisor           By:   /s/ T. J. Vigliotta       Name:   T. J. Vigliotta  
    Title:   Principal  





--------------------------------------------------------------------------------



 



            Monarch Opportunities Master Fund Ltd (f/k/a Quadrangle Debt
Opportunities Fund Master Ltd)

By: Monarch Alternative Capital LP (f/k/a Quadrangle Debt Recovery Advisors LP)
Its: Advisor           By:   /s/ T. J. Vigliotta       Name:   T. J. Vigliotta  
    Title:   Principal  





--------------------------------------------------------------------------------



 



         

            Glenview Capital Master Fund, Ltd.
      By:   /s/ Mark Horowitz       Name:   Mark Horowitz       Title:   Chief
Operating Officer and General Counsel    

            Glenview Institutional Partners, L.P.
      By:   /s/ Mark Horowitz       Name:   Mark Horowitz       Title:   Chief
Operating Officer and General Counsel    

            Glenview Capital Partners, L.P.
      By:   /s/ Mark Horowitz       Name:   Mark Horowitz       Title:   Chief
Operating Officer and General Counsel    

            Glenview Capital Management, LLC
      By:   /s/ Mark Horowitz       Name:   Mark Horowitz       Title:   Chief
Operating Officer and General Counsel    

            Deephaven Distressed Opportunities Trading Ltd.
      By:   /s/ Jeffrey Golbus       Name:   Jeffrey Golbus       Title:  
Portfolio Manager    

